Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 14 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 1, 3-9 and 11-14 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in lines 13 “obtains a direction and traced amount”. The limitation of “traced amount” must be preceded by the word “a” because it is singular. Therefore, line 13 must recite “obtains a direction and a traced amount”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 3-9 and 11-13, the claim(s) is/are objected due to its/their dependency on objected claim 1.

In regards to claim 13, the claim recites in line 2 “are each configured that and upper portion”. The sentence is grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. Line 2 of the claim should recite “are each configured such that and upper portion”. 

In regards to claim 14, the claim recites in lines 9 “obtains a direction and traced amount”. The limitation of “traced amount” must be preceded by the word “a” because it is singular. Therefore, line 13 must recite “obtains a direction and a traced amount”. For this reason, the claim is objected. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 1, 3-9 and 11-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 15 “determines the amount of the setting value”. The word “the” in front of the limitation(s) “amount of the setting value” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “determines [[the]] an amount of the setting value”.
Also, the claim recites lines 16-17 “calculated from the number of all of the mechanical switches and the number of the output ON signals”. The word “the” in front of the limitation(s) “number”, “mechanical switches” and “output ON signals” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “calculated from [[the]] a number of all of the plurality of mechanical switches and [[the]] a number of the output plurality of ON signals”.

In regards to claim(s) 3-9 and 11-13, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.
In regards to claim 3, the claim recites in line 3 “includes the operation surface of the switch”. Claim 1 defines that each of the plurality of mechanical switches comprises an operation surface. It is unclear when reciting “includes the operation surface of the switch” to which of the plurality of mechanical switches belongs the claimed operation surface of the switch in line 3. For this reason, the claim is indefinite.
Also, the claim recites in lines 2-3 “via the operation surface”, lines 2-5 recites in several instances the limitation of “the operation button” and lines 3-4 recites “actuating the contact”. The claim was amended with a limitation of “each of the plurality of mechanical switches further comprise an operation button....a contact...and an elastic member” which means that there are a plurality of operation buttons, contacts and elastic members. Also, claim 1 defines that there are a plurality of operation surfaces. It is unclear when reciting “the operation surface”, “the operation button” and “the contact” to which of the previously defined surfaces, contacts and/or operation buttons the limitations are referring. For this reason, the claim is indefinite.
The examiner has interpreted the claim in the following way in order to advance prosecution:
3. (Currently Amended) The operation input device according to claim 1, wherein each of the plurality of mechanical switches further comprises: 
an operation button 
a contact 
;
wherein the operation button of each of the plurality of mechanical switches includes the operation surface of its corresponding mechanical switch, 
wherein the operation button of each of the plurality of mechanical switches is depressed via the operation surface of its corresponding mechanical switch during the tracing operation, 
wherein the contact of each of the plurality of mechanical switches is arranged under the operation button of its corresponding mechanical switch and is configured to be actuatable when the operation button of its corresponding mechanical switch is depressed, and 
wherein the elastic member of each of the plurality of switches applies a repulsive force to the operation button of its corresponding mechanical switch when actuating the contact of its corresponding mechanical switch by depressing the operation button of its corresponding mechanical switch.

In regards to claim(s) 4-5, 12 and 13, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 3.

In regards to claim 6, the claim recites in line 2 “such that the respective operation surfaces”. It is unclear to which of the operation surfaces defined in claim 1 line 2 of claim 6 is referring. For this reason, the claim is indefinite. The examiner has ir respective operation surfaces”.

In regards to claim(s) 7, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 6.

In regards to claim 7, the claim recites in line 2 “such that widths of the respective operation surfaces”. It is unclear to which of the operation surfaces defined in claim 1 line 2 of claim 7 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “such that widths of their respective operation surfaces”

In regards to claim 8, the claim recites in lines 2-3 “such that operating loads required to depress the operation surfaces are different”. It is unclear to which switches correspond the claimed operation surfaces. For this reason, the claim is indefinite. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “such that operating loads required to depress the operation surfaces of each of the plurality of mechanical switches are different”.

In regards to claim(s) 9, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 8.

In regards to claim 14, the claim recites in lines 4-5 “wherein each mechanical switch comprises” and in line 6 “surface of each mechanical switch”. It is unclear if the aforementioned lines are refrying to previously defined plurality of mechanical switches. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: lines 4-5 “wherein each mechanical switch of the plurality of mechanical switches comprises”, in line 6 “surface of each mechanical switch of the plurality of mechanical switches”.
Also, the claim recites in line 7 “wherein the curbed surface comprises”. It is unclear to which mechanical switch belongs the recited curved surface. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the curbed surface of each mechanical switch of the plurality of mechanical switches comprises”.
Furthermore, the claim recites in line 11 “determines the amount of a setting value”. The word “the” in front of the limitation(s) “amount of a setting value” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “determines [[the]] an amount of a setting value”.
Also, the claim recites lines 12-13 “calculated from the number of all of the mechanical switches and the number of the output ON signals”. The word “the” in front of the limitation(s) “number”, “mechanical switches” and “output ON signals” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the a number of all of the plurality of mechanical switches and [[the]] a number of the output plurality of ON signals”.

	
Allowable Subject Matter

Claim(s) 1 and 14 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 1, Nakano (US-4,913,025) teaches an input device for increasing and decreasing a setting comprising a plurality of mechanical switches, and wherein each mechanical switch is used to input one step of the setting [fig. 3, col. 3 L. 33-37 and L. 41-44, col. 4 L. 50-62].
Chen (US-2008/0024682) teaches an input device used to increase and decrease a setting based on how many times a mechanical switch is actuated [par. 004 L. 2-14].
However, the cited prior art does not teach by either anticipation or combination the following limitations: wherein the operation input device further comprises a control unit that obtains a direction and a traced amount of the tracing operation based on a plurality of ON signals output from the plurality of mechanical switches, and wherein the control unit determines [[the]] an amount of the setting value to be increased or decreased based on the traced amount of the tracing operation to be calculated from a number of all of the plurality of mechanical switches and [[the]] a number of the output plurality of ON signals.

In regards to claim 14, the claim would be allowable for the same reasons as claim 1 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANKLIN D BALSECA/Examiner, Art Unit 2685